FILED
                            NOT FOR PUBLICATION                             APR 14 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROBERTO HERRERA,                                 No. 13-16026

               Plaintiff - Appellant,            D.C. No. 2:12-cv-01965-WBS-
                                                 EFB
  v.

B. FLEMING; et al.,                              MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       California state prisoner Roberto Herrera appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging due process

violations in connection with his gang validation proceedings. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for failure to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
state a claim under 28 U.S.C. § 1915A. Hamilton v. Brown, 630 F.3d 889, 892

(9th Cir. 2011). We affirm.

      The district court properly dismissed Herrera’s due process claim because,

even assuming that Herrera had a liberty interest in avoiding confinement in the

Security Housing Unit, Herrera failed to allege facts sufficient to show that he was

denied due process. See Bruce v. Ylst, 351 F.3d 1283, 1287 (9th Cir. 2003) (prison

officials need only provide the inmate with notice of the charges against him and

an opportunity to present his views and a prison gang validation need only be

supported by “some evidence”); Resnick v. Hayes, 213 F.3d 443, 448 (9th Cir.

2000) (a prisoner possesses a liberty interest only when a change occurs in

confinement that imposes an “atypical and significant hardship . . . in relation to

the ordinary incidents of prison life” (citation and internal quotation marks

omitted)).

      To the extent that Herrera intended to allege a claim for retaliation, the

district court properly dismissed Herrera’s retaliation claim because Herrera failed

to allege facts sufficient to show that defendants retaliated against him for

exercising his constitutional rights. See Bruce, 351 F.3d at 1288 (explaining

elements of a prison retaliation claim under § 1983).




                                           2                                       13-16026
      The district court did not abuse its discretion in denying Herrera’s motions

for appointment of counsel because Herrera failed to demonstrate exceptional

circumstances. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991) (setting

forth standard of review and explaining “exceptional circumstances” requirement).

      AFFIRMED.




                                         3                                    13-16026